Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/SE2019/050303 (international filing date: 04/02/2019), which claims priority from provisional application 62653053 (filed 04/05/2018).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-51 are rejected under 35 U.S.C. 103 as being unpatentable over Medles et al. (US 20190103945 A1, hereinafter Medles), in view of CAO et al. (US 20180176945 A1, hereinafter CAO) and Kwon at al. (US 20120182959, hereinafter Kwon).

Regarding claim 42, Medles teaches a method for a user equipment (UE) to transmit control information, to a network node in a wireless communication network, in association with a plurality of repetitions of a data packet, the method comprising (in general, see fig. 3-6 and corresponding paragraphs at least 40-43, in particular, see fig. 5-6 and their corresponding paragraphs 42-43 in view of fig. 2 and its paragraphs): 
selecting, from a plurality of configured transmit positions, a starting transmit position for an initial repetition of the plurality of repetitions of a data packet (see at least para. 42 of fig. 5, e.g. shown in FIG. 5, the UE pick the HARQ process ID 0 to perform the initial data transmission); 
selecting a sequence of cyclic shift (CS) values from a plurality of configured CS values (see at least para. 34 of fig. 2, e.g. “[t]he UE may be configured to use the plurality of reference signals to indicate different repetition indexes by transmitting the data repetitions along with the reference signals. For example, the reference signal associated with .alpha..sub.1 may be used to indicate the first repetition…”):
the plurality of configured CS values being less than at least one of the following: the plurality of repetitions of the data packet, and the plurality of configured transmit positions (see at least para. 30, e.g. “[t]he UE may be configured to transmit K repetitions in total for the uplink data to the network node. With the knowledge of the repetition index N (e.g., current repetition index N.ltoreq.K), the network node may be able to use different strategies according to the UE and the repetition index detection”); and
the sequence being selected based on the plurality of repetitions and an identifier associated with the data packet, the identifier associated with the data packet comprising a hybrid automatic repeat request processing identifier (HARQ ID) (see at least para. 42 of fig. 5 along with para. 40 of fig. 3, e.g. as an example of fig. 5, the UE transmits the first repetition on the SPS resource 0.sub.0. (HARQ process ID 0), the second repetition on the SPS resource 0.sub.1 (HARQ process ID 3), the third repetition on the SPS resource 0.sub.2 (HARQ process ID 1), and the fourth repetition on the SPS resource 0.sub.3 (HARQ process ID 2)); and 
transmitting the plurality of repetitions of the data packet beginning at the starting transmit position, at least a subset of the repetitions being transmitted in association with respective demodulation reference signals (DMRS) that are cyclic-shifted according to corresponding CS values of the selected sequence (see at least para. 42-43 of fig. 5-6, e.g. “[o]n data reception, the network node may receive a data repetition with a repetition index. The network node may be configured to determine the repetition index (e.g., repetition index=2) according to the reference signal along with the data repetition. The reference signal (e.g., DMRS) may be used to identify the repetition index of the data repetition”).
Medles differs from the claim, in that, it does not specifically disclose (a) a plurality of configured starting transmit positions, and (b) [DMRS that are] phase-shifted by one of two phase-shift (PS) values, which are well known in the art and commonly used for mitigating collisions as well as enhancing spectrum efficiency.
CAO, for example, from the similar field of endeavor, teaches similar or known mechanism of (a) a plurality of configured starting transmit positions (see at least fig. 8 and para. 93, e.g. the Possible Initial UL Tx positions shown on fig. 8, and note that these positions are continued along the time axle); as well as Kwon, for example, from the similar field of endeavor, teaches similar or known mechanism of (b) [DMRS that are] phase-shifted by one of two phase-shift (PS) values (see at least para. 45, e.g. DMRS can be phase-shifted), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate CAO and Kwon into the method of Medles for mitigating collisions as well as enhancing spectrum efficiency.

Regarding claim 43, Medles in view of CAO teaches the starting transmit position is selected to minimize latency of the data packet.  (Medles, see para. 42 along with para. 28, e.g. the UE may be configured to perform an initial data transmission on the HARQ process associated with the SPS resources for reducing the latency of URLLC services)

Regarding claim 44, Medles in view of CAO teaches a number of different CS values used in the sequence is less than the plurality of configured starting transmit positions. (Medles, see at least para. 37-38, e.g. these paragraphs show that the CS values may vary, for example 6 or 8, and up to 24 distinct cyclic shifts; CAO, see at least fig. 8 and para. 93, e.g. the Possible Initial UL Tx positions shown on fig. 8, and note that these positions are continued along the time axle)

Regarding claim 45, this claim is rejected for the same reasoning as claim 42.  To be more specific, one skilled in the art would have known that claim 45 performs reverse procedures of those of claim 42; more specifically, it would be a network node of claim 45 performs the reverse receiving from and transmitting to an UE of claim 42.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 42.

Regarding claim 46, in view of claim 45 above, this claim is rejected for the same reasoning as claim 44.  

Regarding claim 47, Medles in view of CAO teaches the plurality of repetitions of the data packet are received in a corresponding plurality of consecutive intervals; and each configured starting transmit position is during one of the consecutive intervals.  (Medles, see at least para. 42, e.g. “[t]he UE transmits the first repetition on the SPS resource 0.sub.0. The UE may be further configured to transmit the subsequent data repetitions on the SPS resources defined by the repetition pattern. For example, the UE may transmit the second repetition on the SPS resource 0.sub.1 and so on”; CAO, see at least fig. 8)

Regarding claim 48, this claim is rejected for the same reasoning as claim 42 except this claim is in apparatus claim format.
To be more specific, Medles in view of CAO also teaches a same or similar apparatus comprising processing and transceiver circuitries (Medles, see at least fig. 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 49, this claim is rejected for the same reasoning as claim 45 except this claim is in apparatus claim format.
To be more specific, Medles in view of CAO also teaches a same or similar apparatus comprising processing and transceiver circuitries (Medles, see at least fig. 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 50, this claim is rejected for the same reasoning as claim 42 except this claim is in computer-readable medium claim format.
To be more specific, Medles in view of CAO also teaches a same or similar apparatus comprising computer-readable medium (Medles, see at least fig. 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 51, this claim is rejected for the same reasoning as claim 45 except this claim is in computer-readable medium claim format.
To be more specific, Medles in view of CAO also teaches a same or similar apparatus comprising computer-readable medium (Medles, see at least fig. 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered.  Regarding independent claims 42, 45, and 48-51, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 42, applicant argues that (applicant’s emphasis included, if any):
“What Medles completely fails to disclose or suggest that “the sequence is selected based on the plurality of repetitions and an identifier associated with the data packet, the identifier associated with the data packet comprising a hybrid automatic repeat request processing identifier (HARQ ID)” as recited in amended Claim 42 (and similarly in Claims 45 and 48-51). Medles is the only cited reference that even discusses the use of HARQ IDs. However, while Medles discusses the use of HARQ IDs, Medles never remotely suggests that sequences of cyclic shift (CS) values are selected based on the HARQ ID.  Rather, Medles teaches that HARQ IDs are mapped to SPS resources, i.e. resources wherein sequences may be transmitted. See Medles, pp[0040-44]. In other words, in Medles, how, and/or on what resources, a sequence is transmitted may be dependent upon the HARQ ID, but, in Medles, the sequence remains the same regardless of the selected SPS resource.”  (Remarks, page 12)

Examiner respectfully disagrees.  The examiner believes the arguments are centered on the newly amended features which have been properly addressed to in claim 42 rejection set forth above.  The examiner suggests the applicant to review such section for detail, for example, Medles in at least fig. 5 discloses that, amongst other things, the UE transmits the first repetition on the SPS resource 0.sub.0. (HARQ process ID 0), the second repetition on the SPS resource 0.sub.1 (HARQ process ID 3), the third repetition on the SPS resource 0.sub.2 (HARQ process ID 1), and the fourth repetition on the SPS resource 0.sub.3 (HARQ process ID 2).  Prior to that, Medles in at least para. 34 discloses how repetitions relate to cyclic shift values.  Hence, Medles indeed teaches or suggests the argued features that are newly recited in claim 42.

Regarding independent claims 45 and 48-51, the traversal grounds are same or similar as those recited in claim 42 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 42, 45, and 48-51, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465